If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                              COURT OF APPEALS


ERIK SPORTELL and LISA SPORTELL,                                         UNPUBLISHED
                                                                         November 10, 2022
                Plaintiffs/Counterdefendants-
                Appellants,

v                                                                        No. 359632
                                                                         Muskegon Circuit Court
SHAWN ALSPACH, TIMOTHY R. ALSPACH, and                                   LC No. 20-004354-CZ
PATRICIA A. ALSPACH,

                Defendants/Counterplaintiffs-
                Appellees.


Before: SAWYER, P.J., and MARKEY and SWARTZLE, JJ.

PER CURIAM.

        Plaintiffs, Erik and Lisa Sportell, appeal by right the trial court’s opinion and order granting
summary disposition in favor of plaintiffs in this litigation involving the scope of an express
easement that burdens plaintiffs’ property and benefits property owned by defendants, Shawn,
Timothy, and Patricia Alspach. The court framed its opinion and order as granting summary
disposition to plaintiffs; however, the opinion and order, which construed the easement, actually
granted some declaratory relief to plaintiffs and some declaratory relief to defendants, the latter of
which forms the basis of this appeal. We affirm.

                        I. FACTUAL AND PROCEDURAL HISTORY

        On October 29, 2020, plaintiffs filed a three-count complaint against defendants, alleging
a claim for declaratory relief, a cause of action for trespass, and a request to quiet title in plaintiffs’
favor. On December 11, 2020, defendants filed a counterclaim for declaratory relief. The
complaint and the counterclaim focused on an express easement held by defendants. Plaintiffs’
real property is subject to this easement. Although the complaint and counterclaim touched on
multiple issues with respect to the scope of the easement, i.e., questions regarding what activities
could and could not be engaged in when utilizing the easement, the only relevant issue for purposes




                                                   -1-
of this appeal is whether the easement granted defendants the right to indefinitely moor their boat
to a dock installed by defendants.1

       On May 3, 2021, the parties entered into a stipulated statement of undisputed facts, which
provided as follows:

       1.    Plaintiffs own real property commonly referred to as 239 Sunset Trail,
       Muskegon 49442 (the “Sportell Property”) pursuant to the Warranty Deed dated
       October 4, 2018 and attached hereto . . . .

       2.      The Sportell Property adjoins Wolf Lake on its western border.

       3.     Defendants Timothy R. Alspach and Patricia A. Alspach own real property
       commonly referred to as 239 Sunset Ridge Lane, Muskegon, Michigan 49442 (the
       “Alspach Property”) pursuant to the Warranty Deed dated May 13, 2003 and
       attached hereto . . . .

       4.    The Alspach Property is subject to a recorded land contract with Defendant
       Shawn Alspach dated February 5, 2009 and attached hereto . . . .

       5.     The Sportell Property is subject to an express easement for the benefit of
       the Alspach Property (the “Easement”). The Easement language is found on . . . .

       6.      The Easement is located on the northern border of the Sportell Property.

       7.     The Sportell Property is also subject to an ingress/egress easement to the
       water’s edge of Wolf Lake for the benefit of two other properties in the community
       who are non-parties to this litigation.

       8.     Sometime in June 2020, Defendant Shawn Alspach installed a dock from
       the edge of the Easement into Wolf Lake (the “Easement Dock”).

       9.    Also in June 2020, Defendants moored a pontoon boat (the “Boat”) to the
       Easement Dock. A picture depicting the Easement Dock and Boat is attached . . . .

       10.    Later that month, Plaintiff Erik Sportell had a conversation with Defendant
       Shawn Alspach regarding the Defendants’ recorded interest in the Sportell Property
       including the Easement, Easement Dock and Boat.

       11.   On June 25, 2020, Defendants furnished a copy of Defendants’ Warranty
       Deed evidencing the Easement to Plaintiffs.




1
  When the parties speak of “indefinite” or “permanent” mooring of the boat, they mean leaving
the boat moored to the dock night and day, except when in actual use, during the entire boating
season, not year round.


                                                -2-
       12.    On August 4, 2020, Defendant Shawn Alspach installed a personal
       watercraft and lift south of the Easement Dock in Wolf Lake.

       13.      By August 23, 2020, Defendants had installed another personal watercraft
       and lift south of the easement dock in Wolf Lake (the two personal watercrafts and
       lifts are referred to collectively as the “Jet Skis”). Pictures of the Jet Skis are
       attached as . . . .

       14.  During the summer of 2020, Defendants operated an All-Terrain Vehicle
       (“ATV”) on the Easement.

       15.     Between September and October of 2020, Plaintiffs and Defendants,
       through their respective counsel, corresponded with each other regarding the
       Parties’ appropriate use of the Easement.

       16.     The Parties are unable to agree on appropriate use of the easement.

        Defendants’ easement rights were conveyed to them in a 2003 warranty deed by grantor
Wolf Lake Properties, LLC. The easement encompasses “a 10.00 foot wide footpath . . . for ingress
and egress . . . to the water’s edge of Wolf Lake . . . .” The easement further provides, in pertinent
part, as follows:

              The Grantees shall have the following additional rights with regard to the
       described easement: (A) the right to install and maintain a dock into Wolf Lake;
       (B) the right to drive vehicles upon the easement and to park temporarily for the
       purpose of installing, repairing, or removing a dock; or to transport beach or boat
       supplies. Parked vehicles shall not interfere with the use of the easement by others
       holding an interest therein; and (C) the right to maintain a seasonal dock box.

         On May 13, 2021, plaintiffs filed a motion for summary disposition under MCR
2.116(C)(10). Plaintiffs argued that the easement language “is not ambiguous” and that extrinsic
evidence could not be considered. Plaintiffs contended that while the easement allows defendants
to install and maintain a dock, the plain and unambiguous language of the easement does not permit
a boat to be permanently moored to a dock. And defendants’ actions in doing so exceeded the
scope of the easement and materially and improperly increased the burden on plaintiffs’ estate.

        Plaintiffs also maintained that the width of the easement is ten feet; however, the width of
the dock added to the width of the boat exceed ten feet, thereby exceeding the scope of the
easement. Plaintiffs further noted that the fact that the dock and the boat together exceed ten feet
establishes that the easement was never intended to allow defendants to permanently moor their
boat to the dock. Plaintiffs also presented arguments regarding other activities by defendants that
allegedly exceeded the scope of the easement, but those matters are not at issue in this appeal.




                                                 -3-
        In response, defendants argued that plaintiffs’ position was “absurd” and that the right to
maintain a dock includes the right to keep a boat at the dock.2 Defendants asserted that to the
extent that the easement is ambiguous, extrinsic evidence could be considered, and defendants
offered the affidavit of Timothy Alspach. He averred, in relevant part:

       2.      On or about May 13, 2003, my wife and I obtained the easement described
       in the Warranty deed recorded at . . . .

       3.      At that time, my wife and I had owned our Wolf Lake property since 1988.

       4.      I had been keeping a fishing boat and dock on the beach since 1988.

       5.     The Easement was created to relocate my boat access easement from one
       area owned by Wolf Lake Properties, LLC to another area, so Wolf Lake Properties,
       LLC could develop the (then undeveloped) property.

       6.     To the best of my knowledge, Wolf Lake Properties, LLC, was operated by
       Nelson Stone, who developed the area around my property.

       7.     Nelson and I created the 2003 Easement to memorialize and keep my rights
       to keep a boat on a dock on Wolf Lake, as I had been doing on that property since
       1988.

        On November 3, 2021, a hearing was held on plaintiffs’ motion for summary disposition.
The parties reiterated their written arguments, and when the trial court attempted to narrow down
the issues, it became clear that plaintiffs were mostly upset about defendants leaving their boat
moored to the dock overnight during the boating season. The parties focused on the question
whether under the easement defendants could moor their boat to the dock indefinitely or just
temporarily. The court took the matter under advisement.

        On November 18, 2021, the trial court issued a corrected opinion and order granting
plaintiffs’ motion for summary disposition relative to their claim for declaratory judgment.3 The
court ruled as follows:

               The court finds that the language of the easement is unambiguous. The
       easement allows access to the water’s edge (Wolf Lake). The easement allows the
       Alspachs to install and maintain a dock extending into Wolf Lake. A “dock” by
       definition is a structure “to which boats may be moored.” New Oxford American
       Dictionary (2d ed). In addition, the easement allows the Alspachs to drive across it


2
  Defendants stated that when defense counsel had presented plaintiffs’ counsel with the warranty
deed containing the easement prior to the litigation, “[p]laintiffs coordinated with their neighbor
to erect their docks on either side of [d]efendants’ dock and effectively prevent [defendants] from
using it[.]” A photograph appeared to substantiate defendants’ contention.
3
 The original opinion and order was entered a couple of days earlier and contained a simple typo,
which is why the court issued a corrected version.


                                               -4-
       and park temporarily to transport “boat supplies.” Therefore, the easement allows
       the Alspachs to moor a boat at the dock. Although it also allows the Alspachs to
       transport “beach supplies,” the court does not read this as a right for them to recreate
       on the easement.

               The easement allows the Alspachs to drive across it and park temporarily
       to install, repair, and maintain the dock. Such parking cannot interfere with others’
       use of the easement. The easement allows the Alspachs to keep a seasonal dock
       box. The easement does not allow access for other purposes, such as recreating on
       the easement, storage of the dock or anything else except the dock box seasonally,
       or the addition of lifts or any other structures or equipment or machinery.

We are a bit bewildered and frustrated with the trial court’s ruling because although the main issue
presented to the court was whether the boat could be moored to the dock indefinitely, the court did
not expressly state whether mooring the boat could be indefinite; it simply ruled that the easement
allows defendants “to moor a boat at the dock.” We infer from the trial court’s ruling that the court
found that there were no time parameters relative to defendants’ right to moor a boat to the dock,
considering that the court placed no temporal restrictions on mooring a boat.

        At the end of the trial court’s opinion and order, it indicated that the order was “final and
closes the case.” The parties thought differently, and on December 7, 2021, the trial court entered
a stipulated order of dismissal with respect to plaintiffs’ trespass and quiet-title counts. This appeal
ensued.

                                           II. ANALYSIS

                        A. OVERVIEW OF APPELLATE ARGUMENTS

         Plaintiffs first point out that they are riparian owners and that defendants are nonriparian
owners. Plaintiffs state that nonriparian owners, like the public in general, have the right to use
the surface water of a lake in a reasonable manner, including for such activities as boating, fishing,
swimming, and temporarily anchoring boats, and that any additional rights must come from the
express grants of an easement. Plaintiffs agree with the trial court that the easement is
unambiguous. Plaintiffs contend that the scope of an easement is strictly confined to the four
corners of the document. Plaintiffs argue that the unambiguous language of the easement at issue
in this case, while granting defendants the right to install and maintain a dock on Wolf Lake, does
not grant defendants the right to moor a boat indefinitely. Plaintiffs maintain that permanently
mooring the boat to the dock is not necessary and incidental to the reasonable enjoyment of the
dock. Plaintiffs assert that none of the language in the easement grants defendants the right to
indefinitely anchor their boat at the dock. Rather, according to plaintiffs, as nonriparian owners,
defendants only have a right to temporarily moor or anchor their boat. Plaintiffs argue:

               Reading the Easement as a whole in light of its purpose—for access to Wolf
       Lake—the grantor intended to give [defendants] the right to bring a boat to the
       dock, drive across the easement with boating supplies, park temporarily, load the
       boat, and enjoy access to Wolf Lake. It may be more convenient to leave the boat
       moored to the dock all summer, but the express language of the Easement does not


                                                  -5-
       give [defendants] the right to moor the boat indefinitely. . . . Mooring a boat
       indefinitely . . . is not ‘necessary’ or ‘incident’ to the reasonable enjoyment of the
       dock.

         Plaintiffs additionally contend that even if the easement is deemed ambiguous, extrinsic
evidence demonstrates that defendants cannot indefinitely moor their boat to the dock. In support,
plaintiffs note that their property is subject to another easement for ingress and egress to the water’s
edge of Wolf Lake, benefiting two other properties. This “second” easement covers the same area
as the easement at issue and provides the easement holders with the right to “install and maintain
a dock” on Wolf Lake, “provided only one dock is installed at any given time.” Plaintiffs argue
that it is impossible for all the easement holders, including defendants, to simultaneously moor
their boats indefinitely without interfering with someone’s easement rights and plaintiffs’ riparian
rights. Plaintiffs maintain:

               [T]he extrinsic evidence shows that if all easement holders were permitted
       to moor their boats to the dock indefinitely, such mooring would interfere with the
       riparian owners’ access to the entire surface of Wolf Lake by overhanging the
       easement and blocking access to their own docks.

               Courts must construe instruments to avoid an absurd or unreasonable result.
       Because permitting [defendants] and Other Easement holders to moor their boats
       indefinitely on the dock would be an absurd result, this Court should not construe
       the Easement to permit such mooring.

               If this Court determines that the Easement is ambiguous, it should still enter
       an order based on the extrinsic evidence that the Easement does not permit
       [defendants] to moor their boat indefinitely and that their use of the dock is limited
       to the reasonableness standard of nonriparian owners to anchor boats temporarily.

        Defendants respond that the easement is unambiguous and permits them to keep a boat at
their dock. Defendants contend that when all of the provisions in the easement are viewed “as a
whole, the only ‘temporary’ rights granted in conjunction with the easement are for vehicular
access.” Defendants further assert:

                Vehicles may access the land-based easement for installation, repairing, or
       removing a dock, or to transport beach or boat supplies. The dock box may be
       maintained “seasonally.” The right to maintain and install a dock has no temporal
       restrictions. In fact, the plain language of the easement is silent on what
       [defendants] may do with the dock beyond transporting beach or boat supplies to
       the dock. Significantly, the Plaintiffs acknowledge that [defendants] are permitted
       to keep a boat at the dock, but argue that the unqualified, bare description equates
       to only temporary mooring of a boat.

Defendants emphasize the trial court’s determination that a “dock” is defined in the dictionary as
a structure to which boats may be moored.




                                                  -6-
        In the alternative, defendants argue that if the language of the easement is subject to more
than one reasonable interpretation, this Court can consider extrinsic evidence. Defendants claim
that the easement might be deemed ambiguous, “as evidenced by the undefined scope of use and
the parties’ differing perspectives on whether or not [defendants] may continuously moor their
boat at the dock.” Defendants contend that Timothy Alspach’s affidavit resolves all of the
uncertainties in favor of allowing defendants to moor their boat at their dock during the entire
boating season.

        In a reply brief, plaintiffs argue that the dictionary definition of “dock” and Timothy
Alspach’s affidavit do not answer the question whether the easement implies a right to moor a boat
indefinitely. Plaintiffs also reiterate that the easement is unambiguous, along with positing that
defendants’ effort to have this Court consider extrinsic evidence runs contrary to precedent by the
Michigan Supreme Court.

        B. STANDARD OF REVIEW AND SUMMARY DISPOSITION PRINCIPLES

       This Court reviews de novo a trial court’s ruling on a motion for summary disposition. El-
Khalil v Oakwood Healthcare, Inc, 504 Mich 152, 159; 934 NW2d 665 (2019). And we review
de novo the interpretation and application of contracts, such as an easement agreement. Bayberry
Group, Inc v Crystal Beach Condo Ass’n, 334 Mich App 385, 400; 964 NW2d 846 (2020);
Highfield Beach at Lake Mich v Sanderson, 331 Mich App 636, 654; 954 NW2d 231 (2020).

        MCR 2.116(C)(10) provides that summary disposition is appropriate when, “[e]xcept as to
the amount of damages, there is no genuine issue as to any material fact, and the moving party is
entitled to judgment or partial judgment as a matter of law.” A motion brought pursuant to MCR
2.116(C)(10) tests the factual support for a party’s action. Pioneer State Mut Ins Co v Dells, 301
Mich App 368, 377; 836 NW2d 257 (2013). “Affidavits, depositions, admissions, or other
documentary evidence in support of the grounds asserted in the motion are required . . . when
judgment is sought based on subrule (C)(10),” MCR 2.116(G)(3)(b), and such evidence, along
with the pleadings, must be considered by the court when ruling on the (C)(10) motion, MCR
2.116(G)(5). “When a motion under subrule (C)(10) is made and supported . . ., an adverse party
may not rest upon the mere allegations or denials of his or her pleading, but must, by affidavits or
as otherwise provided in this rule, set forth specific facts showing that there is a genuine issue for
trial.” MCR 2.116(G)(4).

        “A trial court may grant a motion for summary disposition under MCR 2.116(C)(10) if the
pleadings, affidavits, and other documentary evidence, when viewed in a light most favorable to
the nonmovant, show that there is no genuine issue with respect to any material fact.” Pioneer
State, 301 Mich App at 377. “A genuine issue of material fact exists when the record, giving the
benefit of reasonable doubt to the opposing party, leaves open an issue upon which reasonable
minds might differ.” West v Gen Motors Corp, 469 Mich 177, 183; 665 NW2d 468 (2003). The
trial court is not permitted to assess credibility, weigh the evidence, or resolve factual disputes,
and if material evidence conflicts, it is not appropriate to grant a motion for summary disposition
under MCR 2.116(C)(10). Pioneer State, 301 Mich App at 377. “Like the trial court’s inquiry,
when an appellate court reviews a motion for summary disposition, it makes all legitimate
inferences in favor of the nonmoving party.” Skinner v Square D Co, 445 Mich 153, 162; 516
NW2d 475 (1994). “[S]peculation is insufficient to create an issue of fact.” MEEMIC Ins Co v


                                                 -7-
DTE Energy Co, 292 Mich App 278, 282; 807 NW2d 407 (2011). A court may only consider
substantively admissible evidence actually proffered by the parties when ruling on the motion.
Maiden v Rozwood, 461 Mich 109, 121; 597 NW2d 817 (1999); see also MCR 2.116(G)(6).

                           C. RELEVANT EASEMENT PRINCIPLES

        An easement constitutes the right to use another’s land for a specified purpose. Bayberry
Group, 334 Mich App at 399. An easement can be created by covenant or agreement, by
reservation or exception, or by express grant. Id. The use of an easement is strictly confined to
the purpose for which it was reserved or granted. Id. The owner of property subject to an easement
may rightfully use his or her land for any purpose that is not inconsistent with the rights of the
easement holder. Id. “The language of the instrument that granted the easement determines the
scope of the easement holder’s rights.” Id. at 399-400. When determining the purpose or scope
of an easement, we apply the rules used to construe contracts. Id. at 400. Therefore, in ascertaining
the scope of an easement, courts must discern the true intent of the parties at the time the easement
was created. Id. A court should start its examination by reviewing the easement’s plain language,
and if the language of the easement is clear, it must be enforced as written absent any further
inquiry. Id. “A dictionary may be consulted to ascertain the plain and ordinary meaning of words
or phrases used in the contract.” Auto-Owners Ins Co v Seils, 310 Mich App 132, 145; 871 NW2d
530 (2015).

        It is an established principle of law that the conveyance of an easement gives the grantee
all rights as are necessary or incident to the reasonable and proper enjoyment of the easement.
Blackhawk Dev Corp v Village of Dexter, 473 Mich 33, 41-42; 700 NW2d 364 (2005). The task
of determining the intentions of the parties and construing any limiting language is strictly
confined to examining the four corners of the easement. Id. at 42. When the text of an easement
is ambiguous, a trial court may consider extrinsic evidence in order to assess and determine the
scope of the easement. Id. at 48.4

       In Dyball v Lennox, 260 Mich App 698, 705-706; 680 NW2d 522 (2004), this Court
discussed riparian rights in the context of an easement, explaining:



4
  In Little v Kin, 468 Mich 699, 700; 664 NW2d 749 (2003), the Michigan Supreme Court similarly
stated:

               First, the trial court must determine whether the easement contemplates the
       construction and maintenance of a dock by defendants. In answering this question,
       the trial court shall begin by examining the text of the easement. Where the
       language of a legal instrument is plain and unambiguous, it is to be enforced as
       written and no further inquiry is permitted. If the text of the easement is ambiguous,
       extrinsic evidence may be considered by the trial court in order to determine the
       scope of the easement. [Citation omitted.]




                                                -8-
               Erecting or maintaining a dock near the water’s edge is a riparian or littoral
       right. A “riparian owner” is one whose land is bounded by a river and “riparian
       rights” are special rights to make use of water in a waterway adjoining the owner’s
       property. There is no dispute that plaintiffs are riparian owners with riparian rights.
       And, there is no dispute that defendant’s rights with regard to the lake are those
       rights granted in the easement. Reservation of a right of way for access does not
       give rise to riparian rights, but only a right of way. While full riparian rights and
       ownership may not be severed from riparian land and transferred to nonriparian
       backlot owners, Michigan law clearly allows the original owner of riparian property
       to grant an easement to backlot owners to enjoy certain rights that are traditionally
       regarded as exclusively riparian. [Quotation marks, citations, and brackets
       omitted.5]

                             D. DISCUSSION AND RESOLUTION

        Under the easement, defendants have the “right to install and maintain a dock into Wolf
Lake.” In pertinent part, a “dock” is defined as a “wooden pier used as a landing place or moorage
for boats.” Merriam-Webster’s Collegiate Dictionary (11th ed) (emphasis added). Accordingly,
we conclude that mooring a boat to a dock is necessary and incident to the reasonable and proper
enjoyment of an easement that allows a grantee to install and maintain a dock. See Blackhawk
Dev Corp, 473 Mich at 41-42. And this is especially true in this case where the easement
specifically contemplates using the easement “to transport . . . boat supplies.” (Emphasis added.)6
Moreover, plaintiffs concede and acknowledge that the easement grants defendants the right to
moor their boat to the dock. Additionally, even if the language of the easement on that particular
question is characterized as ambiguous such that extrinsic evidence can be considered, Timothy
Alspach’s uncontroverted affidavit makes clear as a matter of law that the intent of the grantor of
the easement, at least in part, was to provide defendants with the right to install and maintain a
dock and moor a boat to the dock.

         With respect to whether the boat can be moored to the dock indefinitely, which is the
ultimate issue in this case, the parties’ primary arguments are that the easement is unambiguous
on the matter. Plaintiffs contend that there is no express language indicating that the dock can be
used to indefinitely moor a boat, whereas defendants maintain that there is no express language
restricting or limiting the usage. We agree with defendants.

         The starting point is, once again, recognizing that under the easement defendants have a
right to moor a boat to their dock. The easement does not contain any temporal limitation or
restriction with respect to the use of the dock. And the silence, rather than creating an ambiguity


5
  “Strictly speaking, land which includes or abuts a river is defined as riparian, while land which
includes or abuts a lake is defined as littoral[,]” but “the term ‘riparian’ is often used to describe
both types of land[.]” Thies v Howland, 424 Mich 282, 288 n 2; 380 NW2d 463 (1986) (citation
omitted).
6
 The easement also refers to “the right to maintain a seasonal dock box,” and it is common
knowledge that dock boxes are used, in part, for storing boating accessories.


                                                 -9-
or demonstrating no intent to allow permanent or indefinite use, plainly and unambiguously
establishes that the intent was to allow indefinite use of the dock by defendants, which includes
mooring a boat. Indeed, the easement employs express limiting language when indicating that the
grantees may only park “temporarily” upon the easement, but no comparable language was used
in describing the right to maintain a dock—with the incidental right to moor a boat to the dock.

         The flaw in plaintiffs’ position is revealed if one accepts the argument that the plain and
unambiguous language of the easement does not permit indefinite use of the dock to moor
defendants’ boat. The question that would immediately arise would concern how to identify the
parameters of limited or restricted use of the dock. Whatever parameters were offered, even a
vague reasonableness standard, would effectively entail adding language to the easement that
simply does not exist. “We cannot read words into the plain language of a contract.” Northline
Excavating, Inc v Livingston Co, 302 Mich App 621, 628; 839 NW2d 693 (2013). For example,
if the right to moor a boat to the dock is not indefinite and a restriction were put in place forcing
defendants to remove the boat at night, such restriction on the use of the dock would find no basis
in the language of the easement or in the law of easements. Plaintiffs would retort that we are
reading the term “indefinite” or “permanent” into the easement, but that is already reasonably
implied given the absence of any limiting language. On the other hand, “temporary” use cannot
be implied from the easement’s plain language.

        Furthermore, assuming an ambiguity, we note that defendants submitted extrinsic evidence
in the form of Timothy Alspach’s affidavit, which provided that the intent of the easement was to
allow defendants to continue “keep[ing] a boat on a dock on Wolf Lake,” thereby indicating
indefinite use. We also note in regard to plaintiffs’ evidence of the easement benefiting two other
properties that the existence of that easement does not mean that defendants’ easement rights to
moor a boat to the dock cannot be deemed indefinite or permanent in the context of this case. Were
there an actual dispute between defendants and the other easement holders, perhaps defendants’
dock and mooring rights could be restricted, but this is not the issue or situation before us.

        In sum, we hold that the plain and unambiguous language of the easement allows
defendants to moor a boat to the dock and to do so indefinitely during the boating season.
Consideration of extrinsic evidence would lead to the same result. Accordingly, the trial court did
not err in its ruling.

       We affirm. Having fully prevailed on appeal, defendants may tax costs under MCR 7.219.




                                                              /s/ David H. Sawyer
                                                              /s/ Jane E. Markey
                                                              /s/ Brock A. Swartzle




                                                -10-